         Case 2:20-cv-02002-WB Document 52 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BIJAN FARHANGUI,                                           CIVIL ACTION
               Plaintiff,

              v.

 DOUGLAS R. GROSSINGER,                                     NO. 20-2002
                Defendant.

                                          ORDER

      AND NOW, this 4th day of January, 2021, upon consideration of Plaintiff’s Motion for

Summary Judgment (ECF 35), Defendant’s Response (ECF 40), and the Reply thereto (ECF 41),

IT IS ORDERED that the Motion is GRANTED. It is ORDERED FURTHER that:

      (1) JUDGMENT IS ENTERED IN FAVOR of Plaintiff and AGAINST Defendant on
          Plaintiff’s claims for breach of contract (Counts I and II of Plaintiff’s Complaint) in
          the amount of $321,451.61;
      (2) JUDGMENT IS ENTERED IN FAVOR of Plaintiff and AGAINST Defendant on
          Defendant’s counterclaim for declaratory judgment (Count VI of Defendant’s
          counterclaims);
      (3) Plaintiff’s claim for unjust enrichment (Count III of Plaintiff’s Complaint) is
          DISMISSED;
      (4) Plaintiff is HEREBY GRANTED leave to file a motion for attorneys’ fees and costs
          no later than January 25, 2021.
      (5) Should Plaintiff file a motion for attorneys’ fees and costs, Defendant shall file a
          response to Plaintiff’s motion for attorneys’ fees and costs no later than February 8,
          2021.


                                                    BY THE COURT:

                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
